DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/7/22 is acknowledged.

Claim Status
The amendments filed 9/7/22 are acknowledged. Claims 3-5, 7, 9, 11, and 13 are cancelled. Claims 1-2, 6, 8, 10, 12, and 14-18 are pending. Claims 8, 10, 12, 14, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/22.
Claims 1-2, 6, and 16-18 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 11/18/19 and 3/3/22 have been considered.  Signed copies are enclosed. The references lined through were not considered because the full reference was not provided by Applicant. 
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
	
Specification
Trademarks
The use of the term TRITON, TRASYLOL, NP-40, SEPHAROSE, TWEEN, PROTEIN CHIP, and possibly others, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6, and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to a method for assessing the presence of gingivitis or diagnosing gingivitis in a subject, comprising measuring HGF, IL-1beta, and CRP in saliva, and comparing the test values with a threshold that is associated with presence of gingivitis. The instant claims do not fully describe the required method, or present any form of specific threshold or other standards that would allow the method to achieve the required function. The specification provides no specific description of how the presence of gingivitis is evaluated, or how gingivitis would be diagnosed, other than a generic introduction of detection of a biomarker in the intended method. The specification further does not establish a reasonably specific threshold measurement, or specific units for the threshold, that can be used to compare the biomarker values for assessing or diagnosing gingivitis. In fact, the methods do not contain any specific step for assessing or diagnosing, and give no indication whether the biomarkers are increased or decreased in patients with gingivitis compared to controls (see also the rejection under 35 USC 112(b) below). Thus the method described by the instant specification encompasses an overly broad genus, and there is no correlation between the steps of the method and the functional outcome. Therefore, the specification provides insufficient written description to support the genus encompassed by the claims.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
The skilled artisan cannot envision the steps, specific assay methods and specific measurement thresholds that are required to establish specific status outcomes. In general, the art regarding establishing biomarkers is unpredictable. Waiker et al (J Am Soc Nephrol. 2012 January; 23(1): 13–21) teach that although diagnostic tests are judged based on their ability to classify individuals according to disease status, the actual disease status is often not known with certainty in clinical medicine. It is also important to note that Waiker et al discuss the necessity of specific thresholds. Waiker et al describe that tests can result in misclassification of disease status, and this may be specifically due to exclusion of certain intermediate values that may have led to an overestimation of the accuracy of other biomarkers. This indicates that the threshold established for any given biomarker to describe any particular disease is critical for establishing the accuracy of the biomarker to predict disease (see page 8). The instant claims fail to resolve the specific steps for assessment or diagnosis, the specific thresholds, or the means for determining the correlation of the biomarkers with gingivitis.  Because the genus may be so highly variant, the examples provided, as well as the generic terms of “assessment” and “diagnosis” are insufficient to describe the genus, even when considered in light of the general knowledge in the art. 
Further, Mayeux (NeuroRx. 2004 Apr;1(2):182-8) teaches that while biomarkers provide a dynamic and powerful approach to understanding a spectrum of diseases, variability is a major concern in biomarkers (see abstract).  Biomarkers are subject to critical timing regarding sample collection, storage conditions, and adequate laboratory handling (see Table 2). Further, normal ranges are often difficult to establish, given interindividual variability, tissue localization, reliability of the biomarker measurements, and persistence of the biomarker (see pages 187-188). This would make comparison to establish disease or select treatment highly unpredictable. 
This variability and unpredictability are known in the salivary biomarker art. For example, Haririan et al ( Front. Dent. Med. 2:687638. (2021)) describe results of a growing number of studies using salivary biomarkers for periodontal disease (see e.g. entire reference). Haririan teach that storage and further processing might have an important impact on the results for salivary tests (see e.g. page 2, right column). Haririan also teach that possible interactions of analytes with investigated biomarkers cannot be excluded, and the individual microbiome and proteome of the study population could influence the significance of the results (see e.g. page 2, right column). Most procedures do not take into account individual parameters, which could have a significant influence on biomarker concentrations. Individual salivary flow, gender, but mostly specific responses to inflammatory stimulus were often not included in the assessment of biomarker levels in the saliva samples (see e.g. page 2, right column). Studies with stress-related biomarkers have shown, for example, that certain individuals had an immediate release of a substance, while in others, this release could be found only later, when a second sampling was performed (see e.g. page 2, right column). Furthermore, aggravating factors such as smoking or stress, but also gender have a locally or systemically influence on the secretion of biomarkers into saliva (see e.g. page 5 right column into page 6 left column). It has also been shown that blood contamination of saliva samples could have an impact on biomarker levels. Proteomic analysis revealed that total protein concentration varies according to flow rate, duration of a possible stimulus, and its nature as well as circadian rhythms (see e.g. page 5 right column into page 6 left column). Several systemic diseases are interconnected to saliva biomarkers such as diabetes or cardiovascular diseases. Some biomarkers in saliva have been investigated in patients with periodontitis and atherosclerosis or diabetes, suggesting that inflammatory cytokines and biomarkers identified after metabolic profiling could be used in diagnosis and monitoring (see e.g. page 5 right column into page 6 left column). Rheumatoid arthritis could influence the levels of some salivary biomarkers of periodontal disease, and its therapy could significantly lower IL1ß or TNF-alpha (see e.g. page 5 right column into page 6 left column). In metabolic syndrome, dietary changes had a positive influence on inflammatory variables of periodontal disease in saliva. Nutritional intervention can therefore have a positive effect on oxidative variables as well as bacterial counts in the saliva of periodontitis patients (see e.g. page 5 right column into page 6 left column). Taken together, this reference suggests that sampling techniques, handling of saliva samples and individual health and environmental factors can bring variability into an assay to measure biomarkers for diagnostic steps. Therefore, the art for salivary biomarker diagnostic and assessment methods is unpredictable. 
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 16-18, the claims recite “proteins consisting of” followed by a list of proteins. It is unclear from the wording of the claim whether the proteins are intended to be listed as a Markush grouping, with each protein representing an alternative for measurement, or if all three proteins must be measured to practice the invention. 
In claim 1, the phrase “reflecting the joint concentrations measured for said proteins” renders the claim indefinite. It is unclear what is required by the term “reflecting” and the term “joint concentrations.” The phrase could be interpreted to mean that the testing value is an average, or a selected representative single value, or an additive value. “Reflecting” also suggests that the value may or may not actually be derived from the measured concentrations.  Further, the same issue exists with the phrase “reflecting in the same manner the joint concentrations” recited for the threshold value. 
In claim 1, the phrase “associated with the absence of gingivitis or periodontitis” render the claim indefinite. First, it is unclear what is required to be “associated with,” and whether this requires measurement of samples from patients without gingivitis. Second, the claim references both periodontitis and gingivitis, but the preamble is directed to gingivitis. It is therefore unclear for which disease the threshold is providing a determination. Third, it is unclear if the threshold is distinguishing between absence and presence of gingivitis. 
In claim 1, the phrase “so as to assess” renders the claim indefinite. It is unclear if there is an actual assessment step required, and if so, what functions are required to “assess.” The term generally means to evaluate or estimate a feature, and if this assessment is a diagnostic step or is used to determine severity of gingivitis. It is unclear if this requires an active step (see also rejection under 35 USC 101 below). 
In claim 2, the phrase “each sample associated with the absence of gingivitis or periodontitis” renders the claim indefinite. First, it is unclear how a sample is  “associated with” gingivitis, and whether the samples must be from people for which an absence of gingivitis has previously been detected.  Second, the claim references both periodontitis and gingivitis, but the preamble is directed to gingivitis.
In claim 6, the term “the concentration values” could reference either the testing values, the control values, or both. It is unclear to which concentration values the claim is referring. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation of a difference in one of the concentrations, and the claim also recites the difference in two or three concentrations which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 17, the phrase “assessing the presence of gingivitis in the patient on the basis of the concentrations of said proteins in said sample” renders the claim indefinite. It is unclear if there is an actual assessment step required, and if so, what functions are required to “assess.” The term generally means to evaluate or estimate a feature, and if this assessment is a diagnostic step or is used to determine severity of gingivitis. It is unclear if this requires an active step. 
In claim 17, the phrase “on the basis of” renders the claim indefinite. It is unclear what is actually required. Performing an assessment based on the concentrations could include deciding about diagnosis, performing a further calculation, comparing the values, or other possibilities. It is unclear what basis the concentrations would form, and for what function within the claimed method. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6, and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, which are recited at a high level of generality, provide conventional assays and samples that do not add meaningful limits to practicing the law of nature and abstract idea. 
	Based upon an analysis with respect to the claim as a whole, the claims are determined to be directed to a law of nature/natural principle an abstract idea. The instant claims are drawn to a method for assessing the presence of gingivitis or diagnosing gingivitis in a subject, comprising measuring HGF, IL-1beta, and CRP in saliva, and comparing the test values with a threshold that is associated with presence of gingivitis. The relationship between the recited biomarkers and gingivitis is a natural principle, which is a judicial exception. This method describes correlation of a particular biomarker with a particular natural disease state, which is comparable to concepts identified by the Supreme Court in Mayo. (see Mayo 101 USPQ2d at 1966).  Further, the use of the correlation to determine gingivitis diagnosis or prognosis could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).
	A claim that focuses on the use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966.  Adding steps to a natural biological process that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient.  See id. At 1966, 1970.  The claims identify sample type for testing, subjects to be tested (including previously diagnosed patients with gingivitis), and a generic assay to determine levels of three proteins. The identification of sample types and subjects from which the samples are to be collected is routine in the art of medical testing. As stated in MPEP 2106.05(d), the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Determining the level of a biomarker in body fluids by any means has been determined as one of the well-understood, routine, conventional activity: see Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017). Regarding the assays to detect proteins, the assays encompassed are routine in the art for measuring gene expression products. This is acknowledged by the instant specification, which states that " One skilled in the art will be able to select an appropriate method of assaying a particular biomarker protein.” (see page 7). Therefore, the additional features of the claims (i.e., measuring the level of the recited biomarkers, and identifying the source of the sample for screening) do not ensure that the claims amount to significantly more than the natural principle itself.  The claims use conventional means to observe a natural correlation and therefore the steps of the claimed methods are not sufficient to transform unpatentable natural correlations into patentable applications of those regularities. This is also supported by the findings of the in Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 USPQ2d 1152 (Fed. Cir. 2015), wherein the Federal Circuit held that claims that measure biological substances using methods that are routine and conventional do not amount to more than reliance on a correlation that is a law of nature for patentability.  
The question of whether identification of the patient population amounts to significantly more than the judicial exception is addressed in Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. _, 132 S. Ct. 1289, 1293-94, 101 USPQ2d 1961, 1965-66 (2012) (citing Diehr, 450 U.S. at 187, 209 USPQ at 7), when the Supreme Court determined that process claims reciting a correlation may inhibit further discovery by improperly tying up future use of laws of nature, even though the laws of nature at issue are narrow laws that may have limited applications.  After measurement of the correlation, the claims can tie up a doctor's subsequent treatment decisions, whether treatment does or does not change in light of inference the doctor has drawn using disclosed correlations, since the claims threaten to inhibit development of more refined treatment recommendations that combine the patentee's correlations with later discovered features, and since the correlation step of the claims is set forth in highly general language covering all processes that make use of the correlation. Further, the steps simply refer to a relevant patient population, which is a pre-existing audience; doctors wish to determine whether a particular patient has a disease, or if the disease has/has not progressed. The claims inform a relevant audience about certain laws of nature; and additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community, and those steps, when viewed as a whole, add nothing significant beyond the sum of the parts taken separately. Even though the laws of nature at issue are narrow laws that may have limited applications, the claim does not amount to significantly more than the natural law itself. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        12/1/22